Title: Bartholomew Dandridge, Jr., to Angell & Sullivan and Samuel Hanson, 26 February 1794
From: Dandridge, Bartholomew Jr.
To: Angell & Sullivan,Hanson, Samuel


          
            Philada. 26th Feby: 1794
          
          By direction of the President of the Ud States, I transmit you an advertisement of his
            Jacks & Stud-horse; with a request from him, that you will be so good as to insert
            it in your paper during four weeks—omitting it one week & inserting it another
              alternately.
          The cost attending the above will be paid, as soon as made known by you. I am &c. &c.
          
            Bw. Dandridge
          
        